Title: To James Madison from Edmund Pendleton, 10 May 1783
From: Pendleton, Edmund
To: Madison, James


Dr Sir
Richmond, May 10, 1783
I have no favr from you to acknowledge since my last, but have one from our friend Mr Jones of the 29th past, who from former Lres I expected had left Philada before that Period. I am sorry to learn from him, that determinations in the British Courts of Admiralty (I suppose at N. York) have extended the period of legalising Captures at Sea to two Months from the ratification of the Preliminary Articles, which appears to me wholly unwarrantable by the terms of those Articles; besides the loss of much American property, such a glaring stretch of Judicial Rapacity gives an impression unfavourable to the Spirit of Conciliation held out by their King, which meeting with something of the same impression in the revival of Committees in the East for sending back Refugees as fast as they appear, has not that healing Aspect, wch Peace was expected to produce, and may suddenly rekindle the flames of War, even before the definitive treaty is signed; an event the British Parliament do not, from their debates, seem very averse to: It is a serious subject, but I will suppres further thoughts on it, leaving it to those to whom it belongs and who from a view of the whole are better enabled to form a Judgment on it. We yet want 11 members to make an House of Delegates, which they expect will be compleated on Monday next. many Projects of a Political nature, as well as relating to finance, are in Embryo, but I will not trouble you with the Indigested heap, which even the authors do not appear to have brought to any Point. my future letters will probably state them, as they shall be brought forth. In the mean time our trade is almost at a stand, many Vessells lying in the Rivers, not yet permitted to an Entry. We have had some fine Rains—which has relieved us from the dread of a famine, from a remarkable drought in April.
I am My D Sr yr very Affe
Edmd Pendleton
